DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of claims 6-12 as being drawn to a device for removal of body tissue in the reply filed on 12/9/2021 is acknowledged.
Claims 1-5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected cautery device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/2021.

Claim Objections
Claim 9 the word “comprising” should be corrected to say “comprises”
Claim 9 the phrase “with extends” should be corrected to say “which extends”
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 6 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7-12 are also indefinite by virtue of their dependency on indefinite base claim 6.
Claim 6 recites the limitation "macerator structure assembly".  There is insufficient antecedent basis for this limitation in the claim as it is not clear whether the term refers to the “macerator structure” or the “macerator assembly” as previously disclose in the language of claim 6, or to a new and different structure.
Claim 6 recites the limitation “the suction port”. There is insufficient antecedent basis for this limitation in the claim as it is not clear to which suction port, or any, this term is referring to, or whether it is referring to a new and different structure.
Claim 6 recites the limitation “the inner radius of the probe”. There is insufficient antecedent basis for this limitation.
Claim 8 recites the limitation “the inner diameter of the probe”. There is insufficient antecedent basis for this limitation in the claim and it is not clear if this term is referring to a previously undisclosed inner diameter of the probe or whether it is referring to a new and different limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-9, 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Efremkin (US 20190262031 A1).
Regarding claim 6 (see 112 rejection above), Efremkin discloses: An device for removal of body tissue (see Paragraph 2), said device comprising: an elongate probe (catheter assembly 10, see Fig. 1C, seen to include sleeve 60 as per Paragraph 100)) with a distal end (denoted by element 56 in Fig. 1C) and a proximal end (denoted by element 33 in Fig. 1C), said distal end configured for insertion into a surgical space in a patient (see Paragraph 43 mentioning how catheter is designed to pass a cutter into blood vessels and other internal biological spaces); a side-facing aperture in the distal end of the probe (aperture 54, see Fig. 1C); a macerator assembly (processing unit 80 containing macerator blade 85, see Fig. 8, see Paragraph 89) comprising a rod (drive shaft 84, see Fig. 8) having a proximal end (denoted by the location of element 50, see Fig. 8) and a distal end (denoted by cutting element 85, see Fig. 8) and establishing a longitudinal center line of the macerator assembly (denoted by dashed center line in Fig. 8), and a macerator structure (cutting elements 85, see Fig. 8) disposed at the distal end of the rod (See Fig. 8) wherein the macerator structure assembly is disposed within the probe (cutting elements are disposed within catheter 10, see Fig. 8) and rotatable within the probe (see Paragraph 89) and operable to disrupt body tissue proximate (see Paragraph 89) the suction port (see Paragraph 59 mentioning a vacuum pump at the proximal end of the drive shaft, in conjunction with Paragraph 60 giving function to 
Regarding claim 7 Efremkin discloses the invention of claim 6, Efremkin further discloses wherein the probe has a lumen (central passage 52, see Paragraph 56) extending from the proximal end to the probe to the side- facing aperture (see Paragraph 56 mentioning the central passage acts as a conduit for aspiration of occlusion debris and that apertures 54 in the guidewire housing the central passage catches and collects debris right at the site. See also Paragraph 93 mentioning that the guidewire can deliver fluids to the operative site showing the central passage must extend from the proximal end of the device all the way to the device end of the device) and a vacuum source in fluid communication with the side-facing aperture through said a lumen (see Paragraph 59 mentioning a vacuum pump at the proximal end of the drive shaft, in conjunction with Paragraph 60 giving function to aspiration ports 54 leading to the central passage to take in debris, suction applied at the proximal end will aid to evacuate the debris accumulating within aspiration ports 54 making these suction ports disposed within said guide wire)
Regarding claim 8 (see 112 rejection above), Efremkin discloses the invention of claim 6, Efremkin further discloses wherein the macerating structure further comprises a second flat blade (see Fig. 8 below), disposed on the distal end of the rod and co-planar with the first flat blade (see Fig. 8 below showing blades are co-planar), and also having a width corresponding to the inner radius of the probe (see Fig. 8 showing the width corresponds to a majority of the inner radius of the probe), such that the macerating structure has a width corresponding to the inner diameter of the probe (see Fig. 8 below showing macerating structure having a width corresponding to at least some dimension of the inner diameter of the probe).


    PNG
    media_image1.png
    342
    272
    media_image1.png
    Greyscale


Fig. 8
Regarding claim 9, Efremkin discloses the invention of claim 6, Efremkin further discloses wherein the probe further comprising a socket inside the probe (interior space 64, see Fig. 8), at the distal end of the probe (see Fig. 8), and the macerating structure further comprises a distally extending projection with extends into the socket (see Fig. 8 showing a disk at the distal end of the macerating structure seen to have some thickness that extends the structure in the distal direction, seen fit into the interior space 64)
Regarding claim 11, Efremkin discloses the invention of claim 6, Efremkin further discloses wherein the blades of the macerating structure comprises a straight radial outer edge (see Fig. 8a below showing strait radial sections of the blade members along the yellow hash line)

    PNG
    media_image2.png
    230
    331
    media_image2.png
    Greyscale

Fig. 8a
Regarding claim 12, Efremkin discloses the invention of claim 6, Efremkin further discloses the invention of claim 6, Efremkin further discloses a radially extending projection disposed on the rod proximal to the macerating structure (conveying member 86, see Fig. 8, see Paragraph 94 showing a connection between the blade member, attached to the drive shaft and the conveying member 86)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efremkin (US 20190262031 A1) in view of Trosper (US 20190142452 A1).
Regarding claim 10, Efremkin discloses all limitations of the invention of claim 6.
However, Efremkin fails to disclose wherein the macerating structure comprises one or more notches in an outer edge of the blade.
However, in the same field of endeavor, namely macerating devices, Trosper discloses wherein the macerating structure comprises one or more notches in an outer edge of the blade (serrations 401a, see Fig. 4, see mention of the serrations on the cutting member in Paragraph 18) to promote variable sheering forces at any given time in the system's operation (see Paragraph 58).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the blade of Efremkin to have included the serrations/notches from the cutting member of Trosper to, in the instant case, promote sheering forces during the operation of the device as it rotates to macerate tissue.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically US 20140330286 A1 to
Wallace, and US 20140148830 A1 to Bowman all disclose morcellator devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771